CAPOTOSTO, J.
In an action for negligence the jury returned a verdict for the defendant. The plaintiff moves for a new trial.
The accident occurred at the corner of Broad Street and Comstock Avenue in the City of Providence about 4:30 in the afternoon of June 11, 1930. It was a sunny, hot day. Generally speaking,, Broad Street may be said to run north and ' south. Comstock Avenue enters Broad Street from the east. The plaintiff, a boy about thirteen years old, said that the house at tile southeast corner was surrounded by a hedge along the property line, which to some considerable extent obstructed his view of Comstock Avenue as he was riding his bicycle at two or three miles an .hour in a northerly direction on Broad Street and within some three feet from the easterly curb thereof. He further claimed that as soon as he cleared the hedge he saw the defendant’s truck, coming *85at a «peed oí 25 to 30 miles an hour, cutting the corner of the intersection, apparently intending to cross in front of him and proceed southerly on Broad Street; that 'he stopped his bicycle at the corner of Comstock Avenue and was 'about to put his foot on the ground to balance himself when the truck struck the bicycle and threw him against an iron pole, which he located on Broad Street some seven or eight feet south of the corner in question.
For plaintiff: Messrs. Harlow & Boudreau.
For defendant: Iiosenfeld & Hagan.
The defendant claimed that the truck, which had been engaged in cleaning the gutters on Comstock Avenue, had just started homeward; that as it came out on Broad Street in a diagonal direction heading south, the plaintiff, who was coming quite fast, became confused, his bicycle wobbled and whether because of a depression in the street at a catch basin near the iron pole or because he hit the curbstone, he was thrown and injured. It was further testified that the plaintiff had never reached 'the intersection and that the truck did not strike the bicycle.
The facts presented a typical jury case. The two versions are so much at variance that it resolved itself into’ a question of credibility. The Court sees no reason why it should disturb the verdict as rendered.
Motion for new trial denied.